Citation Nr: 1109840	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-38 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for gastrointestinal reflux disease (GERD).  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 2003 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2009, the Board remanded the claim for medical records and examination of the Veteran.  The records were obtained and associated with the claims folder.  There was an examination in February 2010.  The examiner recommended a series of upper gastrointestinal X-rays studies.  However, the Veteran cancelled the appointment for the X-ray studies.  There is no record of him explaining any good cause for cancelling the appointment or asking that it be rescheduled.  For some conditions, such as gastrointestinal disabilities, there are few, if any, external manifestations, so tests, such as laboratory or imaging studies are needed to determine the nature and extent of the disability.  Thus, testing scheduled in conjunction with an examination is a critical part of the examination and failure to report for scheduled tests and studies amounts to a failure to report for the examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).  Where a claimant fails to report for an examination in conjunction with an original claim it must be decided on the record.  38 C.F.R. § 3.655(b) (2010).  

Nevertheless, there are circumstances in this case that warrant further investigation.  Specifically, we are not sure of the diagnosis for the service-connected gastrointestinal disability.  

VA must consider the history of the disability.  38 C.F.R. § 4.1.  A service treatment record dated in May 2006 shows the Veteran was seen with a complaint of GERD-like symptoms and flatulence.  He reported heartburn relieved by medication.  There was no nausea.  Flatulence was not worsened by dairy products, fruits or vegetables.  Bowel movements were normal.  He had been seen by another doctor in March 2006, although the clinical note was not on paper or online.  There had been prescriptions for omeprazole (Prilosec) and simethicone in March 2006.  Examination in May 2006 showed the abdomen was normal on visual inspection.  It was soft, without muscle guarding.  There was no direct tenderness.  The liver was normal to palpation.  The gallbladder was not palpable or tender.  The impression was probable gastroesophageal reflux disease (GERD).  The physician explained that the impression was based on a good response to omeprazole.  He did not know what to make of the flatulence, but did not think it was gallbladder related.  

The service treatment records show that laboratory studies in June 2006 included liver function tests.  Aspartate transaminase (AST) was 34 and alanine transaminase (ALT) was elevated at 89.  There is no record of a physician analyzing these results.  

VA laboratory studies in May 2008 revealed a high AST of 56 (normal 15 to 55) and a high ALT of 99 (normal (10 to 57).  In July 2008. VA laboratory studies showed an AST barely within normal limits at 54 and a high ALT of 82.  

In August 2008, private studies showed an elevated alkaline phosphatase of 144 (normal 50 to 136), a borderline AST at 37, (normal 15 to 37), and an elevated ALT of 108 (normal 30 to 65).  A September 2008 imaging study also disclosed fatty infiltration of the liver.  

Gastrointestinal disorders may have similar symptoms.  See 38 C.F.R. § 4.114 (2010).  In this case, the initial diagnosis of probable GERD was based on complaints and response to medication, although the Veteran now reports that GERD medication does not help.  There were no objective findings to support a diagnosis of GERD.  On the other hand, there are objective findings, during and after service, to support a diagnosis of chronic liver disease.  Consequently, we must review the diagnosis to determine the nature and extent of the gastrointestinal disability that began in service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for a VA gastrointestinal examination.  The claims folder, including a copy of this remand is to be made available to the examiner for review in conjunction with the examination.  The examiner should specify in his report that the claims folder has been reviewed.  Any tests or studies needed to respond to the following questions should be done and the results discussed in the examination report.  

a.  What is, at least as likely as not, the correct diagnosis for the Veteran's gastrointestinal or liver complaints during his active service?   Please explain.  

b.  What is, at least as likely as not, the correct diagnosis for any current gastrointestinal or liver disability?  Please explain.  

c.  Did the Veteran's current gastrointestinal or liver disability, at least as likely as not, begin in service?  Please explain.  

d.  What are, at least as likely as not, the current manifestations of the Veteran's service-connected gastrointestinal or liver disability?   

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

2.  Thereafter, the agency of original jurisdiction (AOJ) should readjudicate this claim in light of any evidence added to the record.  If the evidence supports a change in the diagnosis of the service-connected gastrointestinal disability, the appropriate rating action should be taken.  38 C.F.R. § 4.13 (2010).  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


